          Case 1:11-cr-01056-DLC Document 67 Filed 03/12/20 Page 1 of 2




March 12, 2020

VIA ECF AND ELECTRONIC MAIL

Honorable Denise L. Cote
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

               Re:    United States v. Andres Truppel
                      Docket No. 11 Cr. 1056 (DLC)

Dear Judge Cote:

        We communicated yesterday and today with your Courtroom Deputy, Ms. Gloria Rojas.
Ms. Rojas informed us of the Court’s need to adjourn the sentencing proceedings in this matter
and of the new date for sentencing of March 27th. As we discussed with Ms. Rojas, certain
logistical considerations beyond Mr. Truppel’s control needed to be considered. These included:
i) the Special Public Benefit Parole (“SPBP”) visa issued by the Government to allow Mr.
Truppel’s temporary entrance into the country and ii) the permit granted by the Argentine Court
for Mr. Truppel to leave Argentina. We also discussed with Mr. Rojas certain personal logistical
considerations with respect to Mr. Truppel’s ability to remain in the United States until March
27th. We are now requesting the sentencing be advanced to March 17th at 2:00 p.m., a time that
is convenient to all parties.

        Mr. Truppel arrived in the United States under a Special Public Benefit Parole visa (“SPBP
visa”). Pending the outcome of the scheduled sentencing proceeding, he was scheduled to depart
on March 17th. The Government had confirmed that they believed that Mr. Truppel’s SPBP status
could be extended until March 27th.

       However, as the Court is aware, Mr. Truppel was also required to obtain a permit from the
Argentine court to travel to the United States. The current Argentine Court permit allows Mr.
Truppel to remain in the United States until March 18th. Based on previous experience, it is highly
unlikely that the Argentine court would issue a new or extended permit before March 18th.

       In addition, we respectfully submit that Mr. Truppel’s costs and health merit consideration.
Mr. Truppel traveled to New York with his wife. She is a recovered leukemia patient and both she
and Mr. Truppel are subject to risk as a result of the ongoing coronavirus situation. Furthermore,
         Case 1:11-cr-01056-DLC Document 67 Filed 03/12/20 Page 2 of 2


                                                                                Hon. Denise Cote
                                                                                 March 12, 2020
                                                                                          Page 2



if required to stay in New York, Mr. Truppel would incur substantial additional travel costs and
likely be exposed to air travel change penalties and nearly two weeks of additional hotel costs.

       We considered having Mr. Truppel leave the United States and return for the March 27th
date; however, that also appears impractical if not impossible. If Mr. Truppel travels back to
Argentina and was somehow able to secure a new permit from the Argentine court to travel abroad,
it would be impossible for him to return to the United States by March 27th. That is because
Argentina currently requires a two-week mandatory self-quarantine for all passengers arriving
from countries with major outbreaks of coronavirus, including the United States.

        We have conferred with the Government regarding whether to request a new date for
sentencing. Mr. Truppel and the Government respectfully request that the Court advance the
sentencing proceeding to March 17th. In the alternative, we would request that the sentence
proceeding be set for a date between June 20th and July 10th, 2020 to permit sufficient time for
Mr. Truppel to acquire all necessary permissions to re-enter the United States.

                                          Conclusion

         For all the foregoing reasons, we respectfully request that Mr. Truppel sentencing
proceeding be advanced to March 17th at 2:00 p.m., or for a later date between June 20th and July
10th.

                                                   Respectfully submitted,


                                                            /s/
                                                   Anthony M. Capozzolo
                                                   N.Y. Bar. No. 2701316
                                                   SDNY Bar No. AC1254
                                                   LEWIS BAACH KAUFMANN
                                                   MIDDLEMISS, PLLC
                                                   The Chrysler Building
                                                   405 Lexington Avenue, 64th Floor
                                                   New York, New York 10174
                                                   Anthony.Capozzolo@lbkmlaw.com
                                                   (212) 827-1970
